EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, KARL F. KENNA, on 4/29/2022.

The application has been amended as follows: 

1.  	(Currently Amended) An apparatus for classifying, comparing and ordering a plurality of media items, said apparatus comprising: 
at least one processor;
at least one memory including a computer program code, wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus to perform a method of:
classifying the plurality of media items, based on a plurality of media characteristics associated with the plurality of media items, including:
for each item within the plurality of media items 
determining a set of media characteristics associated with and descriptive of the media item; 
associating a range and a weight with each media characteristic in the set of media characteristics; 
for each pair of media items within the plurality of media items: 
comparing s associated with a first media item in the pair of media items, with s associated with a second media item in the pair of media items based on ranges and weights; 	
determining, when the media characteristics associated with the first and second media items are within s associated with the media characteristics, that the first and second media items are similar; and 
in response to determination that the first and second media items are similar, generating a similarity score for the first and second media items based on an aggregate of weights associated with the media characteristics of the first and second media items; 
continuing to generate similarity scores for other pairs of media items of the plurality of media items, to generate a table of similar media items for the plurality of media items;
determining a path associated with in the table of similar media items based on generated for the plurality of media items; and 
generating a list that includes a subset of the plurality of media items ordered in accordance with the determined path.

2. 	(Previously Presented) The apparatus of claim 1, wherein the at least one processor and the at least one memory are configured to initiate a comparison between the plurality of media items, to determine a similarity indicative of each media item to others of the plurality of media items.

3. 	(Previously Presented) The apparatus of claim 1, wherein the at least one processor and the at least one memory are further configured to apply a weighting of comparable variables between the plurality of media items in order to find a best objective criteria for finding a likeness between selected ones of the plurality of media items. 

4. 	(Previously Presented) The apparatus of claim 3, wherein the at least one processor and the at least one memory are further configured to perform an ordering of the plurality of media items in a playlist based on their similarity to one another. 

5. 	(Currently Amended) The apparatus of claim 1, wherein the media characteristic is a metadata characteristic that comprises location, timestamp, user information and metadata.

6. 	(Previously Presented) The apparatus of claim 1, wherein the apparatus is capable of filtering results in order to group or cluster media items around a set of parameters. 

7. 	(Previously Presented) The apparatus of claim 1, wherein the processor is configured to output a graph of a generated similarity table for the plurality of media items and determines a similarity score between each media item and implements an optimal Hamiltonian path that orders the plurality of media items to smooth an overall playback and listening experience.

8. 	(Currently Amended) A method performed by an apparatus having at least one processor, and at least one memory including a computer program code, for classifying, comparing and ordering a plurality of media items, the method comprising:
classifying the plurality of media items, based on a plurality of media characteristics associated with the plurality of media items, including:
for each item within the plurality of media items 
determining a set of media characteristics associated with and descriptive of the media item; 
associating a range and a weight with each media characteristic in the set of media characteristics; 
for each pair of media items within the plurality of media items: 
comparing s associated with a first media item in the pair of media items, with s associated with a second media item in the pair of media items based on ranges and weights; 	
determining, when the media characteristics associated with the first and second media items are within s associated with the media characteristics, that the first and second media items are similar; and 
in response to determination that the first and second media items are similar, generating a similarity score for the first and second media items based on an aggregate of weights associated with the media characteristics of the first and second media items; 
continuing to generate similarity scores for other pairs of media items of the plurality of media items, to generate a table of similar media items for the plurality of media items;
determining a path associated with in the table of similar media items based on generated for the plurality of media items; and 
generating a list that includes a subset of the plurality of media items ordered in accordance with the determined path.

9. 	(Previously Presented) The method of claim 8, wherein the at least one processor and the at least one memory are further configured to apply a weighting of comparable variables between the plurality of media items in order to find a best objective criteria for finding a likeness between selected ones of the plurality of media items. 

10. 	(Previously Presented) The method of claim 9, wherein the at least one processor and the at least one memory are further configured to perform an ordering of the plurality of media items in a playlist based on their similarity to one another. 

11. 	(Currently Amended) The method of claim 8, wherein the media characteristic is a metadata characteristic that comprises location, timestamp, user information and metadata.

12. 	(Previously Presented) The method of claim 8, wherein the apparatus is capable of filtering results in order to group or cluster media items around a set of parameters. 

13. 	(Previously Presented) The method of claim 8, wherein the processor is configured to output a graph of a generated similarity table for the plurality of media items and determines a similarity score between each media item and implements an optimal Hamiltonian path that orders the plurality of media items to smooth an overall playback and listening experience.

14. 	(Currently Amended) A computer readable storage medium having instructions stored thereon to cause an apparatus having at least one processor, and at least one memory, to carry out a method comprising:
classifying a plurality of media items, based on a plurality of media characteristics associated with the plurality of media items, including:
for each item within the plurality of media items 
determining a set of media characteristics associated with and descriptive of the media item; 
associating a range and a weight with each media characteristic in the set of media characteristics; 
for each pair of media items within the plurality of media items: 
comparing s associated with a first media item in the pair of media items, with s associated with a second media item in the pair of media items based on ranges and weights; 	
determining, when the media characteristics associated with the first and second media items are within s associated with the media characteristics, that the first and second media items are similar; and 
in response to determination that the first and second media items are similar, generating a similarity score for the first and second media items based on an aggregate of weights associated with the media characteristics of the first and second media items; 
continuing to generate similarity scores for other pairs of media items of the plurality of media items, to generate a table of similar media items for the plurality of media items;
determining a path associated with in the table of similar media items based on generated for the plurality of media items; and 
generating a list that includes a subset of the plurality of media items ordered in accordance with the determined path.

15. 	(Previously Presented) The computer readable storage medium of claim 14, wherein the at least one processor and the at least one memory are further configured to apply a weighting of comparable variables between the plurality of media items in order to find a best objective criteria for finding a likeness between selected ones of the plurality of media items. 

16. 	(Previously Presented) The computer readable storage medium of claim 15, wherein the at least one processor and the at least one memory are further configured to perform an ordering of the plurality of media items in a playlist based on their similarity to one another. 

17. 	(Currently Amended) The computer readable storage medium of claim 14, wherein the media characteristic is a metadata characteristic that comprises location, timestamp, user information and metadata.

18. 	(Previously Presented) The computer readable storage medium of claim 14, wherein the apparatus is capable of filtering results in order to group or cluster the plurality of media items around a set of parameters. 

19. 	(Previously Presented) The computer readable storage medium of claim 14, wherein the processor is configured to output a graph of a generated similarity table for the plurality of media items and determines a similarity score between each media item and implements an optimal Hamiltonian path that orders the plurality of media items to smooth an overall playback and listening experience.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a generated list that includes a subset of media items ordered in accordance with a determined path associated with media items based on similarity scores of the media items, wherein each similarity score of a media item is an aggregation of weight corresponding to metadata characteristics associated with the media item (i.e., in response to determination that the first and second media items are similar, generating a similarity score for the first and second media items based on an aggregate of weights associated with the media characteristics of the first and second media items; continuing to generate similarity scores for other pairs of media items of the plurality of media items, to generate a table of similar media items for the plurality of media items; determining a path associated with media items in the table of similar media items based on similarity scores generated for the plurality of media items; and generating a list that includes a subset of the plurality of media items ordered in accordance with the determined path) as recited in claims 1, 8 & 14. Thus, claims 1, 8 & 14 are allowed. Dependent claims 2-7, 9-13 & 15-19 are allowed at least by virtue of their dependencies from claims 1, 8 & 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        April 29, 2022